Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on November 3, 2021.
As directed by the amendment: Claims 1-4 and 6 were amended.  Claims 5, 9, and 11-20 were cancelled.  Claims 21-29 are newly added, and thus claims 1-4, 6-8, 10, and 21-29 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “404” has been used to designate both “duration” button (see Fig. 4) and “speed button” (see the first sentence of [0044]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites “an individual” which is confusing because “an individual” has already been recited in line 1. Examiner suggests --the individual--.
Claim 10, line 2 recites “snug-fitting” which is indefinite because it is unclear what articles of clothing would be considered “snug-fitting” and it would vary based on the size and shape of the user that attempts to don the clothing.
Claim 21, lines 2-4 recite “to control changing stress conditions in the individual associated with a change in the individual’s circumstances” which is vague and indefinite. It is unclear what is meant by “control changing stress conditions” because this would be completely subjective to each individual user. Some objective standard must be provided in order to allow the public to ascertain the scope of the claim. 
Claim 24, line 2 recites “an individual” which is confusing because claim 1 already recites “an individual.” Examiner suggests --the individual--, to clarify the antecedent basis.
Claim 26, lines 2-4 recite “to control changing stress conditions in the individual associated with a change in the individual’s circumstances” which is vague and indefinite. It is unclear what is meant by “control changing stress conditions” because this would be completely subjective to each individual user. Some objective standard must be provided in order to allow the public to ascertain the scope of the claim. Furthermore, what would be considered “associated” with a change in their circumstances? 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 6-8, 21, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2002/0035995) in view of Kelley (2014/0179986).
Regarding claim 1, Schmidt discloses a method of regulating stress (can treat PTSD, anxiety, or panic disorder, see lines 7-13 of [0015]) in an individual comprising: (a) providing an individual (subject 12, Fig. 1A), engaged in one or more active behaviors (the user may be working, driving, reading, meditating, or sleeping, see the penultimate sentence of [0026] and [0049]), (i) a first (first vibrating element 20A, Fig. 1A) and a second (second vibrating device 20B, Fig. 1A) remote-controllable (controller 40 is remote from the patient by nature of the length of wires 30A, 30B, see the last sentence of [0035]; additionally, the controller may utilize a remote control mechanism, see the last sentence of [0050]), handholdable device (see Fig. 1A and see lines 2-5 of [0035], elements 20A and 20B are handholdable), the first device (20A) comprising a first tactile stimulator (first electric motor 26A and first off-center weight 28A, Fig. 3) and the second device (20B) comprising a second tactile stimulator (second electric motor 26B and second off-center weight 28B, Fig. 3; see lines 5-12 of [0035]), wherein the first and second tactile stimulators (vibrating motors 26A, 26B, Fig. 3) are configured to provide tactile stimulation to the  individual (see lines 1-4 of [0036]), (ii) a removable securing band for each of the first and second devices (“fastening straps may be used to attach the vibrating elements to the subject’s limbs” see lines 9-10 of [0050]), wherein each securing band (each fastening strap) is configured to position each device in contact with one or more parts of the individual's body (such as the limbs, see lines 9-10 of [0050]), and (iii) a controller (controller 40, Fig. 1A) that allows the individual to rate of performance/action. This appears to be consistent with how Applicant has used the term “speed,” as Fig. 6 shows different “rates” to adjust, but Applicant’s intensity control in Fig. 5 already adjusts a “rate,” presumably a rate of the vibration frequency. Here, Schmidt provides control of the speed, or rate, at which the two vibration stimulators cycle back and forth via the pause-duration control 56, Fig. 2; see lines 26-33 of [0038]. Decreasing the duration between stimulator vibrations would thus increase the cycle frequency, which reads on the control of “speed”) and intensity of stimulation (via vibration-duration control 54, Fig. 2; see lines 19-25 of [0038] “This essentially controls the intensity of the tactile stimulation”) in the first and second tactile stimulators through speed and intensity settings (54, 56, Fig. 2; see para. [0038]) of the controller (40); (b) having the individual hold or place the first and second devices (20A, 20B, Fig. 1A) bilaterally in therapeutic contact with either the individual's hands, shoulders, neck, chest, waist, thighs, legs, arms, calves, ankles, or wrists (see Fig. 1A, the user holds the first and second devices 20A, 20B, bilaterally in therapeutic contact with the hands. Additionally, see lines 1-8 of [0047] and lines 1-7 of [0037]); (c) having the individual activate the first and second tactile stimulators (20A, 20B) through changing the speed setting, the intensity setting, or both the speed and intensity settings (see lines 1-8 of [0039], the patient adjusts the operating controls 52 to suit their needs, and adjusts the operating controls 52 as needed throughout the operating period. Operating controls 52 include the speed 
Schmidt states that the controller (40) may be wireless (see the last sentence of [0050]) but is silent regarding the controller being a mobile digital device application wireless controller. However, modifying the controller (40) to be useable in a smart phone via an app is well known in the art, and provides expected benefits such as improving convenience and portability, and no longer requiring a specifically dedicated controller to use the device.
Furthermore, Kelley teaches a related system (Fig. 1) for providing vibrational bilateral stimulation therapy (see the first sentence of [0067] and see the first two rate of performance/action. This appears to be consistent with how Applicant has used the term “speed,” as Fig. 6 shows different “rates” to adjust, but Applicant’s intensity control in Fig. 5 already adjusts a “rate,” presumably a rate of the vibration frequency. Here, Kelley provides control of the speed, or rate, at which the two vibration stimulators cycle back and forth. For example, see lines 4-11 of [0065]. A user selecting the stimulators to be active for 10 milliseconds each repeating cycle would be a “fast” setting, while selecting the stimulators to be active for 100 milliseconds each repeating cycle would be a “slow” setting) and intensity (“The user interface on the touch-sensitive screen 104 may also optionally present a variable control, which the user may adjust to determine the relative intensity of the stimulations produced by each stimulator,” see lines 52-56 of [0065]) via the user interface (via touch-sensitive screen 104, Fig. 1) of the mobile digital device application wireless controller (100, Fig. 1).

Regarding claim 3, the modified Schmidt/Kelley method discloses using the first and second devices (20A, 20B, Fig. 1A of Schmidt) in a handheld manner without securing the band (see Fig. 1A of Schmidt).
Regarding claim 4, the modified Schmidt/Kelley method discloses attaching the first and second devices (20A, 20B, Fig. 1A of Schmidt) to the securing bands and placing the bands bilaterally in contact with body parts of the individual (see lines 9-10 of [0050] and lines 4-7 of [0037] of Schmidt).
Regarding claim 6, the modified Schmidt/Kelley method discloses placing the first and second devices (20A, 20B, Fig. 1A of Schmidt) within a child’s toy and placing the toy in contact with the individual to provide tactile stimulation to the individual (“In the case of their use by children, the vibrating elements may be embedded in an appealing toy or stuffed animal” see lines 6-8 of [0050] of Schmidt).
Regarding claim 7, the modified Schmidt/Kelley method discloses wherein the first device (20A, Fig. 1A, Fig. 2 of Schmidt) and the second device (20B, Fig. 1A, Fig. 2 of Schmidt) lack any visual display (20A, 20B, do not have a visual display/screen).

Regarding claim 21, the modified Schmidt/Kelley method discloses having the individual change the speed setting, the intensity setting, or both the speed and intensity settings, to control changing stress conditions in the individual associated with a change in the individual’s circumstances (see lines 1-8 of [0039] of Schmidt, the user adjusts the operating controls 52 “to suit individual patient preference … [and] adjust the operating controls 52 as needed throughout the operating period.” Thus, if the user’s stress conditions/circumstances change, the user will adjust the stimulation to their preferences, as needed).
Regarding claim 23, the modified Schmidt/Kelley method discloses the individual is performing one or more tasks during application of bilateral tactile stimulation, wherein the tasks relate to employment related activities, driving a vehicle, or engaging in a social activity (the user may be working, driving, reading, meditating, or sleeping, see the penultimate sentence of [0026] and [0049] of Schmidt).
Regarding claim 24, the modified Schmidt/Kelley method discloses wherein the method is used to provide a therapeutic benefit to an individual suffering from a stress-related disorder (such as PTSD, see lines 7-13 of [0015] of Schmidt, and note that many of these other disorders listed would also be “stress-related”).
Regarding claim 25, the modified Schmidt/Kelley method discloses wherein the individual is diagnosed with one or more of an attention deficit disorder, an obsessive/compulsive disorder, clinical depression, a panic disorder, anxiety, an eating 
Regarding claim 26, the modified Schmidt/Kelley method discloses having the individual change the speed setting, the intensity setting, or both the speed and intensity settings, to control changing stress conditions in the individual associated with a change in the individual’s circumstances (see lines 1-8 of [0039] of Schmidt, the user adjusts the operating controls 52 “to suit individual patient preference … [and] adjust the operating controls 52 as needed throughout the operating period.” Thus, if the user’s stress conditions/circumstances change, the user will adjust the stimulation to their preferences, as needed).
Regarding claim 27, the modified Schmidt/Kelley method discloses attaching the first and second devices (20A, 20B, Fig. 1A of Schmidt) to the securing bands and causing the first and second devices to apply bilateral tactile stimulation to the individual (see lines 9-10 of [0050] and lines 4-7 of [0037] of Schmidt).
Regarding claim 28, the modified Schmidt/Kelley method discloses the individual affixing the first and second devices (20A, 20B) to one or more articles of the individual’s clothing (“slipped under wristbands, inserted into socks or shoes, or placed under thighs” see lines 4-6 of [0023] of Schmidt) and causing the tactile stimulators to apply bilateral tactile stimulation to the individual (see the last sentence of [0023], and see lines 4-7 of [0037] of Schmidt, the vibrating elements are inserted into bilateral 
Regarding claim 29, the modified Schmidt/Kelley method discloses detaching the first and second devices (20A, 20B) from the securing bands (as in Fig. 1A of Schmidt, the stimulators are detached from the disclosed securing bands) and causing the tactile stimulators to apply tactile bilateral stimulation to the individual (see Fig. 1A).
Claims 2, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2002/0035995) in view of Kelley (2014/0179986) as applied to claim 1 above, and further in view of Snow (2015/0038886).
Regarding claim 2, the modified Schmidt/Kelley method discloses moving each of the first and second devices (20A, 20B) to an article of clothing (“slipped under wristbands, inserted into socks or shoes, or placed under thighs” see lines 4-6 of [0023] of Schmidt) but is silent regarding removing them from the securing band, to the article of clothing.
Snow teaches a related method of providing vibration to an individual to reduce stress (see lines 1-5 of [0004]) using a remote-controllable (opening 812 “to attach or hold automatic or wireless controls” and wireless connectivity operation 832, see Figs. 8A-8B, see lines 7-8 of [0045]) handholdable device (therapeutic delivery device 800, Fig. 8A. “Handholdable” is a broad term, and the therapy device 800 is able to be held by hand(s) because it is a relatively small device as it can be inserted into pockets such as 703, Fig. 7, 303, Fig. 3, see the first sentence of [0045]. Additionally, the device has a short form factor, and is lightweight so as to be easily worn, see the last sentence of [0045]), comprising a tactile stimulator (vibration transducer 830, Fig. 8B). This 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second devices of Schmidt/Kelley to be configured to be removably inserted into pockets in the securing band and at least one article of clothing as taught by Snow, so the vibration devices can be easily removed and used for multiple applications such as in the shirt (701, Fig. 7) of Snow, or into pockets inserted in the wristbands, socks, shoes as suggested by Schmidt. Thus, a user could receive stress reducing vibration therapy in a variety of wearable items, according to their preference.
Regarding claim 10, the modified Schmidt/Kelley/Snow method discloses wherein at least one of the articles of clothing is snug-fitting (the socks disclosed by Schmidt would read on the broadest reasonable interpretation of “snug-fitting,” because socks are tight enough to stay attached to the foot without accidentally slipping off) wherein the snug-fitting article is configured to maintain the devices (20A, 20B) in therapeutic contact with the individual (when the devices are inserted into pockets of the 
Regarding claim 22, the modified Schmidt/Kelley method discloses the individual placing the first and second devices (20A, 20B) in one or more articles of the individual’s clothing (“slipped under wristbands, inserted into socks or shoes, or placed under thighs” see lines 4-6 of [0023] of Schmidt) and causing the first and second devices to apply bilateral tactile stimulation to the individual (see the last sentence of [0023], and see lines 4-7 of [0037] of Schmidt, the vibrating elements are inserted into bilateral elements such as socks/shoes, and the disclosed method specifically states various locations are “acceptable as long as they occur on opposite sides of the body”). The modified method does not specifically disclose the use of pockets.
Snow teaches a related method of providing vibration to an individual to reduce stress (see lines 1-5 of [0004]) using a remote-controllable (opening 812 “to attach or hold automatic or wireless controls” and wireless connectivity operation 832, see Figs. 8A-8B, see lines 7-8 of [0045]) handholdable device (therapeutic delivery device 800, Fig. 8A. “Handholdable” is a broad term, and the therapy device 800 is able to be held by hand(s) because it is a relatively small device as it can be inserted into pockets such as 703, Fig. 7, 303, Fig. 3, see the first sentence of [0045]. Additionally, the device has a short form factor, and is lightweight so as to be easily worn, see the last sentence of [0045]), comprising a tactile stimulator (vibration transducer 830, Fig. 8B). This vibrational device (800) is configured to be inserted in various pockets (such as pocket 103, Fig. 1, 703, Fig. 7; see the first sentence of [0019] and the first sentence of [0045]) that can be located in different items such as securing bands (band member 101, Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second devices of Schmidt/Kelley to be configured to be removably inserted into pockets in the securing band and at least one article of clothing as taught by Snow, so the vibration devices can be easily removed and used for multiple applications such as in the shirt (701, Fig. 7) of Snow, or into pockets inserted in the wristbands, socks, shoes as suggested by Schmidt. Thus, a user could receive stress reducing vibration therapy in a variety of wearable items, according to their preference.
Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered and they are partially persuasive. 
Regarding the argument that the drawing objection(s) have been overcome as “Applicant submits herewith a replacement Fig. 4 where character “404” refers to the “speed” button, rather than “duration.” (see the last paragraph of page 1 of the Remarks), this argument is not well taken because no replacement drawing has been filed.
Regarding the argument that the Non-Final Rejection mailed August 3, 2021 failed to address claim 10 (see the last three paragraphs of page 9 of the Remarks, 
Regarding the argument that claim 1 has been amended to recite the individual “engaged in one or more active behaviors” which Kelley arguably lacks because Kelley is for a sleeping individual (see the last two paragraphs of page 11 of the Remarks through the first two paragraphs of page 12 of the Remarks), this argument has been considered, but it is rendered moot based upon the fact that the current rejection statement relies on Schmidt et al. (2002/0035995) as the primary reference. However, it is noted that “engaged in one or more active behaviors” is a broad phrase, and Kelley’s individual is certainly engaged in one or more active behaviors because the user attaches a wristband and adjusts vibration settings (see para. [0067]). Furthermore, Kelley’s user would not instantaneously fall asleep after making the selections.
Regarding the argument that Kelley simply does not teach a method similar to the present method in which an individual, engaged in one or more active behaviors uses tactile stimulator devices to control stress (see the first full paragraph of page 13 of the Remarks), this argument is not well taken. Kelley’s method is very similar to the instant invention, as both use a smart phone controller to adjust speed and intensity settings of a pair of bilaterally positioned vibrators that are removably attached via securing bands.
Regarding the argument that Snow does not primarily focus on the use of vibrations to control stress (see the last paragraph of page 13 of the Remarks), this argument is not well taken. The mere fact that Snow contemplates other types of energy being used does not necessarily mean vibrational energy is not the primary focus. 
Regarding the argument that Snow does not make any mention of a method that includes providing an individual with a second device, wherein the two devices are positioned bilaterally on the body to administer bilateral tactile stimulation, and there is no motivation to modify Snow to have two devices (see the last paragraph of page 13 of the Remarks, through the first paragraph of page 14 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Snow is not the primary reference, and the features that Applicant argues are missing from Snow are now disclosed by the primary reference Schmidt.
Regarding the argument that no combination of the cited prior art teaches methods that include the current claim limitations (see the last paragraph of page 14 of the Remarks, through the first paragraph of page 15 of the Remarks), this argument is not well taken because Schmidt et al. (2002/0035995) was cited in the Information Disclosure Statement filed May 3, 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Branch (2007/0255187) discloses a wearable vibration garment with at least two tactile stimulator devices that are configured to apply bilateral tactile .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785